Kellogg, J.:
The facts disclosed by the affidavits appear to me to entitle the relator to some relief which might properly be granted by mandamus. It does not appear to be the policy of the law to deny this writ even in cases where other remedies are possible. The evidence, and all the evidence of the title of the relator to the office of supervisor, if he has any title, is contained in the sealed and locked ballot box in the possession of the town clerk.' All proof of errors committed by the board of canvassers in the count of the ballots, if any errors were committed, is contained in that ballot box. The contents of the box, and, hence, all the proof, is at the disposal of the court and subject to its mandate. It can be brought to light by mandamus, and upon inspection it can be determined by the court whether the count was properly made and the proper result declared. That this remedy, as an easy, quick and inexpensive one, was contemplated by the Legislature is plain from the provisions of sections 111 and 114 of the Election Law. While the details of court practice in such cases is not clearly defined, the power of the court is unlimited, and the purpose suggested and the end to be attained, in most if not all the cases of varying facts, will point a method by way of mandamus, either peremptory or in the alternative, which will result in the fullest redress of any wrong resulting from errors in the count of ballots by the board of canvassers. I see no reason why in this case this remedy cannot be safely pursued. If it shall ultimately appear to be ineffectual, it can then be abandoned and some different remedy can then be resorted to.
It appears that the board of canvassers omitted a plain duty imposed by the Election Law, in that they omitted to indorse their reasons upon the back of ballots rejected as void, and omitted to place these void ballots in a sealed package and file the same with the original statement of the canvassers as prescribed by section 111 of the Election Law; that they improperly replaced these void ballots with the others in the ballot box where they still remain. For the correction of this neglect or omission of duty, any person aggrieved or interested, on a proper application, would be entitled *534to a writ of mandamus, without seeking authority therefor in the Election Law, compelling the board of canvassers to convene and do what , they had omitted to do.
“This-is wholly independent of the Election Law itself, and rests upon the fundamental and elementary principle that every public officer can be compelled by the court to perform the duties pertaining to his office.” (Matter of Stewart, 155 N. Y. 548.) It is apparent, however, that in this case only partial relief would be possible if that should be all that the writ required. The thing to be reached is an inspection of these ballots rejected as void and a court determination of the' question as to whether théy -are in fact void, and which, if any, are void, and which, if any, should be counted. Ob viously this is a matter to be determined by the court. It would be presumably useless to direct the board of Canvassers to again pass judgment upon them even if that were proper. It is for the court now to say whether their judgment is the proper one. The order denying the writ should, therefore, be' reversed and a writ of mandamus directed to issue to the board of canvassers to reconvene at the office of the town clerk, in Bolton, within ten days after the service upon them of a copy of the writ, and ujdoii at least three days’ notice by the canvassers to the attorneys of the respective parties. And that they publicly take from the ballot box the ballots by them rejected as void at the time the :votes were canvassed; that they indorse upon each the specific reason for its rejection, and that they place the same in a separate sealed package -and indorse on the outside thereof their names as canvassers and the, number of ballots contained therein, and that they deposit such package with the town clerk of Bolton with the original statement of the canvass, and that the town clerk of Bolton bring into court, at a -time and place to be fixed in the order, the said original statement of canvass, together with said package of rejected ballots, and that said board of canvassers make return of their doings, under said writ, to the court .at said time and place and await the further order of the court*.
All concurred.
Order denying writ reversed. Writ of mandamus directed to issue in accordance with the opinion herein. Order to be settled by Kellogg, J